                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                   NO. 5:13-CR-237-D-2



  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      V.


  TONY MARICHAL SHARP


       On motion of the Defendant, Tony Marichal Sharp, and for good cause shown, it is hereby

ORDERED that DE 550 be sealed until further notice by this Court.

       IT IS SO ORDERED.
                         ~Nt.
       This __j_ day ofMtty, 2021.




                                    United States District Court Judge




           Case 5:13-cr-00237-D Document 557 Filed 06/09/21 Page 1 of 1
